

117 SRES 277 ATS: Congratulating the University of Mississippi Rebels women's golf team on winning the 2021 National Collegiate Athletic Association Division I women's golf championship.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 277IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Wicker (for himself and Mrs. Hyde-Smith) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the University of Mississippi Rebels women's golf team on winning the 2021 National Collegiate Athletic Association Division I women's golf championship.Whereas, on Wednesday, May 26, 2021, the University of Mississippi Rebels women's golf team won the 2021 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I women's golf championship at Grayhawk Golf Club in Scottsdale, Arizona;Whereas, on winning the 2021 NCAA Division I women's golf championship, the University of Mississippi women's golf team became the first women's team in University history to win an NCAA national championship;Whereas the University of Mississippi women's golf team claimed the first NCAA national championship in a team sport for the University since the football team won the 1962 NCAA Division I football championship;Whereas the appearance of the University of Mississippi women's golf team in the NCAA Division I women's golf championship was the first appearance in an NCAA national championship game for an athletics team of the University since 1995;Whereas the University of Mississippi women's golf team defeated the second place Oklahoma State University Cowgirls 4–1 in match play;Whereas Chiarra Tamburlini secured a 6-and-5 win, the largest margin of victory in NCAA championship match history;Whereas the University of Mississippi women's golf team was under the leadership of 2020 Southeastern Conference (referred to in this preamble as the SEC) Coach of the Year Kory Henkes and Assistant Coach Zack Byrd;Whereas Coach Kory Henkes has led the University of Mississippi women's golf team to incredible success during her 6 seasons at the helm, including last season, when she led the program to 4 team tournament titles and set the record for most wins in a single season;Whereas Julia Johnson was named a first-team All-American and first-team All-SEC;Whereas Kennedy Swann was named second-team All-SEC, with the national championship bringing her career record in match play to 10–2;Whereas members of the University of Mississippi women's golf team have been honored by various awards throughout the 2020–2021 season, including the selection of Julia Johnson to represent the United States in the Arnold Palmer Cup;Whereas the University of Mississippi now boasts 26 total NCAA national championships;Whereas the University of Mississippi women's golf team was ranked 5th in the United States by Golfweek and the Golfstat Team Rankings;Whereas the University of Mississippi women's golf team, composed of Julia Johnson, Kennedy Swann, Chiarra Tamburlini, and teammates McKinley Cunningham, Ellen Hume, Ellen Hutchinson-Kay, Andrea Lignell, Macy Somoskey, and Smilla Sonderby displayed outstanding dedication, teamwork, and sportsmanship throughout the 2020–2021 season; andWhereas the University of Mississippi women's golf team has brought great pride and honor—(1)to the University of Mississippi; (2)to loyal fans of the University of Mississippi; and (3)to the entire State of Mississippi: Now, therefore, be itThat the Senate—(1)congratulates the University of Mississippi women's golf team, including the athletes, coaches, faculty, students, and alumni of the University of Mississippi, on winning the 2021 National Collegiate Athletic Association Division I women's golf championship;(2)recognizes the University of Mississippi for its excellence as an institution of higher education; and(3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to— (A)the Chancellor of the University of Mississippi, Dr. Glenn Boyce;(B)the Athletic Director of the University of Mississippi, Keith Carter; and(C)the head coach of the University of Mississippi women's golf team, Kory Henkes. 